Filed 7/23/21 In re O.S. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




In re O.S. et al., Persons Coming Under the Juvenile                                         C092562
Court Law.

YOLO COUNTY HEALTH AND HUMAN                                                  (Super. Ct. Nos. JVSQ191031,
SERVICES AGENCY,                                                               JVSQ191032, JVSQ191033)

                   Plaintiff and Respondent,

         v.

S.S.,

                   Defendant and Appellant.




         After exercising dependency jurisdiction over three siblings under Welfare and
Institutions Code section 300,1 the juvenile court removed them from their parents’ care
and ordered reunification services; we affirmed the jurisdiction and disposition orders.



1   Further undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
(In re O.S. et al. (May 14, 2020, C089820) [nonpub. opn.].) S.S., the minors’ mother,
now challenges a visitation order entered at a 12-month review hearing. She contends the
juvenile court improperly delegated its judicial authority to determine visitation to the
Yolo County Health and Human Services Agency (Agency). She urges us to exercise our
discretion to consider the issue since she failed to object to the visitation order below.
       We conclude S.S. forfeited her claim by failing to object in the juvenile court, and
that even if the claim had been properly preserved, a subsequent visitation order has
rendered her challenge moot. We therefore dismiss the appeal.
                                     BACKGROUND
       In 2018, the Agency received multiple reports of neglect by S.S. (mother) and R.S.
(father) of their three minor children, O.S. born in 2003, G.S. born in 2006, and K.S. born
in 2007. Mother had a history of mental health issues, and was showing signs of paranoia
and delusions. She homeschooled the minors with little outside interaction, and feared
someone was stalking them and would abduct or murder the children. Father often left
the children alone with mother and was unable or unwilling to intervene to protect them
from mother’s delusional behaviors.
       The Agency took the children into protective custody and filed a section 300
petition, alleging that the minors had suffered or were at a substantial risk of suffering
serious physical harm or illness due to mother’s mental health impairments and substance
abuse issues; the petition further alleged that father was incapable of protecting the
minors from mother’s untreated mental illness. Mother was placed on a section 5150
psychiatric hold after the children were removed from the home, which later was
extended 13 days under section 5250. At the time, she tested positive for amphetamines
and tetrahydrocannabinol (THC). She later refused to sign a release of her medical
records related to the holds.
       Following contested jurisdiction and disposition hearings in which mother
testified, the juvenile court sustained the petition, declared the minors dependents, and

                                              2
removed them from the parents’ custody. The minors were placed with the maternal
grandmother (grandmother), from whom mother was estranged. The court found
mother’s testimony and numerous denials not credible and ordered her to undergo a full
psychological evaluation and start counseling; it also ordered family reunification
services to both parents with a six-month review. Mother was given six hours per week
of supervised visits with the minors.
       Mother appealed, arguing insufficient evidence supported the juvenile court’s
jurisdictional findings and disposition order removing the minors from her custody. We
affirmed the juvenile court’s orders. (In re O.S. et al., supra, C089820.)
       While mother’s appeal was pending, the Agency filed an ex parte application
under section 388 to suspend mother’s visitation until her mental health had stabilized.
According to the petition, mother had punched father in the face, had run after the minors
after the dispositional hearing, startling them, and was verbally and physically abusive to
grandmother. Mother had failed to provide the name of her mental health provider or
sign a release of information; she would not indicate whether she would attend the court
ordered psychological evaluation, claiming it was illegal. Father disagreed with the
request to suspend visitation for mother.
       After a hearing in which the grandmother and the social worker testified, the
juvenile court reduced mother’s supervised visitation to two hours per week. The court
ordered the Agency to immediately refer mother to a counselor and to pay for the service,
and ordered mother to attend the scheduled psychological evaluation.
       In October 2019, father requested a restraining order against mother, with whom
he still lived at the time. Father alleged that mother had slapped him so hard his glasses
broke, repeatedly pounded on his locked bedroom door with such force that the door
delaminated, physically prevented him from leaving places, and entered his room and
stole important documents. In November 2019, the juvenile court granted father a no



                                             3
harassment restraining order against mother, limited her educational rights, and ordered
the children be immunized so they could attend school.
       At a six-month review hearing in December 2019, the Agency asked to set a 12-
month review hearing with continued family reunification services as to both parents.
The Agency reported that mother had failed to obtain a second psychological evaluation
as ordered by the court, and had a difficult time acknowledging her mental health issues.
Mother had only signed a limited release for her therapy records, and the Agency had
been unable to confirm her attendance or counseling goals. There had also been
difficulties scheduling visits with mother, and the Agency received evidence that mother
was trying to reach out to the minors by telephone and e-mail. Mother sent repetitive text
messages chastising the Agency, court, or other entities that she perceived had wronged
her; she had also called the social worker an abuser, trafficker, terrorist, or Nazi, and
demanded that the minors be returned to her. She made inappropriate comments during
visits, including about the case. In the Agency’s estimation, mother was not progressing
in her case plan.
       Mother objected to lack of reasonable services, lack of visitation, and inaccurate
information regarding the children requesting to attend public school; she requested a
contested hearing. The juvenile court set a contested six-month review hearing in
January 2020, and ordered mother to sign a release regarding her therapy.
       A January 2020 addendum reported the firm providing supervision for mother’s
visits discontinued its services due to mother’s problematic behavior during visits. She
was often argumentative and confrontational during the visits, inappropriately discussed
the case with the minors, badmouthed the Agency, the judge, and the social workers, and
blamed others for the family’s involvement with child welfare services. A second
addendum filed in February 2020 reported that mother insisted on in-home visits due to
her perceived health problems and tried to contact the minors outside the visitation
schedule.

                                              4
       At the contested six-month review hearing on February 25, 2020, mother testified
that she did not attend the scheduled psychological evaluation because she had car
trouble and the social worker would not help her arrange transportation. She said she did
not know she was ordered to drug test, and saw no need to drug test because she denied
having a drug problem. She acknowledged that the minors were behind in public school,
and said that if they were returned to her care she would continue to homeschool them
with some type of outside meeting a few days a week. She denied sending them e-mails
telling them to stay home from school, warning them not to be around any people, and
also telling them not to get any more immunizations; she claimed her e-mail had been
hacked. She testified that she had not taken the psychotropic medications prescribed to
her after the section 5150 hold because she did not need them.
       At the conclusion of the hearing, the Agency argued that mother had not made
sufficient progress with her case plan, and that it would be detrimental to return custody
to mother. It recommended continuing reunification services for both parents to the 12-
month review. The minors’ counsel agreed. Mother argued the minors should be
returned to her because insufficient evidence showed they were still at risk.
Alternatively, counsel argued the parameters of the psychological evaluation needed to be
more clearly stated and that in-home visitation with mother should be reinstated. Father
told the court that he had served mother with divorce papers, and that from his view they
were entering counseling to learn to co-parent. He took no position on mother’s requests,
and asked to meet with the Agency to set up a transition plan for when he secured a
separate residence.
       The juvenile court continued reunification services for another six months. The
court ordered mother to participate in two supervised visits outside the home, and if those
were successful, then she could progress to at-home supervised visits that did not
interfere with the minors’ school schedule. The court granted the Agency authority to



                                             5
schedule unsupervised overnight visits and an extended overnight visit with father, and to
work on a transition plan with father.
       At the 12-month hearing in June 2020, the Agency recommended that the children
be placed with father with family maintenance services, and that services for mother be
terminated. As relevant here, the Agency further requested that mother’s visitation be
suspended as detrimental due to her problematic behavior. She continued to be verbally
aggressive towards the social worker, visitation monitors, and other child welfare staff.
Her last four supervised visits were ended early because she continued to violate
visitation policies by discussing the case, making reports about father, and berating the
minors. The Agency felt she had not demonstrated behavioral changes to create or
maintain safety given her ongoing mental health struggles and minimal participation in
the court ordered case plan.
       Mother’s counsel objected to the recommendations and opposed placing the
children with father and terminating her services. On the issue of visitation, the social
worker explained that telephonic visits with mother were often cut short because she
would not stop discussing father or the case. She would often yell at the supervising
social worker and the minors, berating them for not writing to her or telling them that
they were dead to her.
       The juvenile court granted a one-year restraining order protecting father against
mother and set a contested 12-month hearing. The court ruled that visits would be
suspended if mother had one more unsuccessful visit. If she had four successful visits,
then supervised in-home visits would be permitted.
       At the contested 12-month hearing in July 2020, mother had trouble connecting
via Zoom, and after conferring with her attorney, decided not to listen to the proceedings
because she had a headache. She submitted a two-page written statement plus
photographs of the children. Her statement accused all involved of illegally removing her
children and not providing proper reunification services.

                                             6
       A social worker testified that multiple visit monitors quit or refused to supervise
mother’s visits due to her abusive behavior, including calling one visitation monitor
racial slurs. Mother was often abrasive with the minors and made inappropriate
comments necessitating early termination of the visits. The social worker believed the
visits were detrimental to the minors because mother continued to talk about the case or
various issues that caused the minors to shut down and become nonresponsive. If the
virtual visits were stopped, the social worker could pass along written communication
from mother to the children. The Agency continued to recommend placing the children
with father with family maintenance services and ceasing services for mother.
       Mother’s counsel objected to the removal and continued detention of her children
as well as the adequacy of her reunification services, and argued that terminating
visitation was improper. She requested that the court return the children to her custody.
Because the children expressed a desire to see their mother, father objected to terminating
mother’s visitation, and requested that the juvenile court prescribe a path for her to visit
when and if the court deemed the visits not detrimental. The minors’ attorney also urged
the court to continue contact between the minors and mother.
       Following the hearing, the juvenile court terminated reunification services to
mother, finding she had made no progress in her case plan. The court ordered the
children returned to father’s custody with family maintenance services. As to visitation,
the court found that visitation with mother was detrimental to the minors, but granted her
a visit with the minors on K.S.’s birthday within the week. If mother refrained from
engaging in the detrimental behaviors identified by the social worker and in the reports,
then the visits could continue; if she conducted herself in the manner described by the
social worker at the hearing, then further visits would be terminated and she would be
allowed to send cards or e-mails to the children through the social worker. Mother failed
to object to the juvenile court’s visitation order as stated. The court set the matter for a
section 364 in-home review hearing.

                                              7
       Mother timely appealed.
                                       DISCUSSION
       Mother contends that at the contested 12-month review hearing in July 2020, the
juvenile court improperly delegated to the Agency its authority to determine whether she
could have visitation with her children. While she concedes that her claim may be
forfeited because she did not object to visitation on the above-stated grounds, she urges
this court to exercise its discretion to consider the matter on appeal. The Agency argues
the issue is forfeited given the lack of objection below. It adds that the issue is moot in
light of the juvenile court’s subsequent order at the six-month family maintenance review
hearing in January 2021 giving mother six hours of supervised visits per month with the
children.2 Mother did not file a reply brief or otherwise address the mootness issue.
       We agree with the Agency on both points. In general, a parent’s failure to object
or raise certain issues in the juvenile court prevents the parent from raising the issue for
the first time on appeal. (In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1338-1339.)
Any other rule would permit a party to flout the administration of justice; the party could
deliberately stand by without objection and thereby permit the proceedings to reach a
conclusion in which the party could acquiesce if favorable and avoid if unfavorable.
(In re Riva M. (1991) 235 Cal.App.3d 403, 412.) While it is true that we may excuse
forfeiture under certain circumstances, such as when presented with an important issue of
law, exercising such discretion should be done sparingly. (In re S.B. (2004) 32 Cal.4th
1287, 1293.) We decline to exercise such discretion here.




2 We granted the Agency’s request to take judicial notice of the juvenile court’s
January 20, 2021 Findings and Order after In-Home Status Review Hearing. (Evid.
Code, §§ 459, 452; In re Sabrina H. (2007) 149 Cal.App.4th 1403, 1416; In re Karen G.
(2004) 121 Cal.App.4th 1384, 1390 [appellate courts are authorized to consider post-
judgment evidence to determine whether an appeal is moot].)

                                              8
       In any event, even if we assume for sake of argument that the claim was properly
preserved, a reviewing court may dismiss an appeal as moot if subsequent events prevent
the court from granting the appellant any effective relief. (In re Dani R. (2001)
89 Cal.App.4th 402, 404.) In this case, the juvenile court subsequently entered a new
visitation order that provides mother with six hours of supervised visits with the children.
Thus, the visitation order mother challenges on appeal has been superseded and is no
longer in effect. Under such circumstances, we cannot provide mother with any effective
relief, warranting dismissal of her appeal.
                                      DISPOSITION
       The appeal is dismissed.




                                                        /s/
                                                  Duarte, J.



We concur:



      /s/
Raye, P. J.




     /s/
Krause, J.




                                              9